EXHIBIT 99.2 Connecticut Energy Corporation and CTG Resources, Inc. Condensed Combined Financial Statements (Unaudited) For the Three Months and Nine Months Ended September 30, 2010 and 2009 Connecticut Energy Corporation and CTG Resources, Inc. Index Condensed Combined Financial Statements (Unaudited) for the Three Months andNine Months Ended September 30, 2010 and 2009 Page(s) Condensed Combined Statements of Operations 1 Condensed Combined Statements of Comprehensive Income (Loss) 1 Condensed Combined Balance Sheets 2 - 3 Condensed Combined Statements of Cash Flows 4 Condensed Combined Statements of (Accumulated Deficit) Retained Earnings 5 Notes to Condensed Combined Financial Statements 6 – 14 Connecticut Energy Corporation and CTG Resources, Inc. Condensed Combined Statements of Operations – (Unaudited) Three Months Nine Months Periods ended September 30, (Thousands) Operating Revenues Sales and services $ Operating Expenses Natural gas purchased Other operating expenses Maintenance Depreciation and amortization Goodwill impairment charge - - - Other taxes Total Operating Expenses Operating (Loss) Income ) ) Other (Income) Other Deductions Interest Charges (Loss) Income Before Income Taxes ) ) ) Income Taxes (Benefit) Expense ) ) ) Net Income (Loss) ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 13 13 39 26 Net Income Attributable to Other Noncontrolling Interests 60 Net Income(Loss) Attributable to CEC and CTG $ $ $ ) $ The accompanying notes are an integral part of our condensed combined financial statements. Connecticut Energy Corporation and CTG Resources, Inc. Condensed Combined Statements of Comprehensive Income (Loss) – (Unaudited) Three Months Nine Months Periods ended September 30, (Thousands) Net Income (Loss) $ $ $ ) $ Other Comprehensive Income, Net of Tax Comprehensive Income (Loss) ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 13 13 39 26 Comprehensive Income Attributable to Other Noncontrolling Interests 60 Comprehensive Income (Loss) Attributable to CEC and CTG $ $ $ ) $ The accompanying notes are an integral part of our condensed combined financial statements. 1 Connecticut Energy Corporation and CTG Resources, Inc. Condensed Combined Balance Sheets – (Unaudited) September 30, 2010 December (Thousands) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable and unbilled revenues, net Accounts receivable affiliate Notes receivable affiliate Natural gas in storage, at average cost Materials and supplies, at average cost Deferred income taxes Derivative assets - Prepaid taxes Prepayments and other current assets Total Current Assets Utility Plant, at Original Cost Natural gas Less accumulated depreciation Net Utility Plant in Service Construction work in progress Total Utility Plant Other Property and Investments Other property and investments Investment in wind farms Total Other Property and Investments Regulatory and Other Assets Regulatory assets Unfunded future income taxes Deferred income taxes Environmental remediation costs Deferred purchased gas Low income program Pension and other postretirement benefits Other Total regulatory assets Other assets Goodwill Other Total other assets Total Regulatory and Other Assets Total Assets $ $ The accompanying notes are an integral part of our condensed combined financial statements. 2 Connecticut Energy Corporation and CTG Resources, Inc. Condensed Combined Balance Sheets – (Unaudited) September 30, 2010 December (Thousands) Liabilities Current Liabilities Current portion of long-term debt $ $ Note payable to affiliate Accounts payable and accrued liabilities Accounts payable, natural gas purchased Accounts payable to affiliates Interest accrued Taxes accrued Customer deposits Derivative liability 53 - Other Total Current Liabilities Regulatory and Other Liabilities Regulatory liabilities Accrued removal obligations Deferred income taxes Pension benefits Other Total regulatory liabilities Other liabilities Deferred income taxes Pension and other postretirement benefits Asset retirement obligations Other Total other liabilities Total Regulatory and Other Liabilities Long-term debt Total Liabilities Commitments and Contingencies Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests CEC and CTG Common Stock Equity Common stock 2 2 Capital in excess of par value (Accumulated deficit) Retained earnings ) Accumulated other comprehensive (loss) ) ) Total CEC and CTG Common Stock Equity Other Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of our condensed combined financial statements. 3 Connecticut Energy Corporation and CTG Resources, Inc. Condensed Combined Statements of Cash Flows – (Unaudited) Nine months ended September 30, (Thousands) Operating Activities Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Amortization of regulatory and other assets and liabilities Deferred income taxes and investment tax credits, net Goodwill impairment charge - Bridgeport pipeline contract impairment - Pension expense Changes in current operating assets and liabilities Accounts receivable and unbilled revenues, net Inventories Prepayments and other current assets ) Accounts payable and accrued liabilities ) ) Interest accrued 51 Taxes accrued ) Other current liabilities Pension and other postretirement benefits contributions ) ) Changes in other assets Changes in other liabilities Net Cash Provided by Operating Activities Investing Activities Utility plant additions ) ) Proceeds from sale of Capitol Area System - Notes receivable, affiliate ) Other property additions - ) Investments available for sale Investment in wind farms - ) Net Cash (Used in) Investing Activities ) ) Financing Activities Equity contribution from parent - Long-term note issuances - Long-term note retirements ) ) Notes payable three months or less, net - ) Notes payable to affiliate three months or less, net ) - Liquidating dividends ) ) Dividends paid on preferred stock of subsidiary, noncontrolling interests ) ) Dividends paid on common stock ) ) Net Cash (Used in) Provided by Financing Activities ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of our condensed combined financial statements. 4 Connecticut Energy Corporation and CTG Resources, Inc. CondensedCombined Statements of (Accumulated Deficit) Retained Earnings – (Unaudited) Nine months ended September 30, 2010 2009 (Thousands) Balance, Beginning of Period $ $ Add net (loss) income ) ) Deduct net income attributable to other noncontrolling interests Deduct preferred stock dividends of subsidiary, noncontrollinginterests 39 26 Deduct dividends on common stock Balance, End of Period $ ) $ The accompanying notes are an integral part of our condensed combined financial statements. 5 Notes to Condensed Combined Financial Statements Connecticut Energy Corporation and CTG Resources, Inc. Note 1. Unaudited Condensed Combined Financial Statements In management’s opinion, the accompanying unaudited condensed combined financialstatements reflect all adjustments necessary for a fair statement of the interim periodspresented. All such adjustments are of a normal, recurring nature. The year-end condensedbalance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United Statesof America. These financial statements represent the combined financial statements of Connecticut Energy Corporation (CEC) and CTG Resources, Inc. (CTG) after eliminating intercompany transactions under the basis of common control because both companies are owned by Iberdrola USA, Inc. (Iberdrola USA). The financial statements of CEC and CTG consolidate their majority-owned subsidiaries after eliminating intercompany transactions. We have evaluated events or transactions that occurred after September 30, 2010, for inclusion in these financial statements through November 8, 2010, which is the date these financial statements were available to be issued. On May 25, 2010, UIL Holdings Corporation (UIL) entered into an agreement to purchase CEC and CTG as well as Berkshire Energy Resources. Pursuant to the agreement, UIL will obtain the natural gas distribution utilities owned by CEC and CTG, which are The Southern Connecticut Gas Company (SCG) and Connecticut Natural Gas Corporation (CNG). Iberdrola USA, Inc. will retain its nonutility subsidiaries, CNE Energy Services Group, Inc. (CNE Energy) and TEN Companies, Inc. (TEN), at the time of the transaction. The purchase is subject to various state and federal approvals. On October 27, 2010, the Connecticut Department of Public Utility Control issued a draft decision approving the sale. A final decision is expected on November 10, 2010. We expect the sale to be completed in November 2010. The accompanying unaudited condensed combined financial statements should be read in conjunction with the combined annual financial statements and notes thereto for the fiscal year ended December 31, 2009. Due to the seasonal nature of our operations, financial results for interim periods are not necessarily indicative of trends for a 12-month period. Bridgeport pipeline contract impairment:In 1nergy, a subsidiary of CEC, provided the funds for the construction of an 11.5 mile long pipeline in Bridgeport, Connecticut, which is subject to a 20year gas transmission agreement (Agreement) with an unrelated entity. CNE Energy recorded the $12.8 million total cost of construction of the pipeline as an intangible asset (contract interest) on its balance sheet, which it then began to amortize over the 20-year life of the project. SCG constructed the pipeline and has owned and operated it since its completion. In addition to funding the pipeline construction costs, CNE Energy has paid all operating and maintenance costs related to the pipeline project. As a result of Energy East Corporation’s acquisition of SCG and CNE Energy in February 2000, the value of the investment in the pipeline was assessed and CNE Energy recorded an intangible asset of $2.4million. CNE Energy has been amortizing the valuation adjustment over the remaining term of the Agreement, since February2000. In February 1998 the Connecticut Department of Public Utility Control (DPUC) issued a decision concerning the allocation of revenues during the first 10 years of the Agreement, allocating a portion to SCG for the benefit of its ratepayers with the remaining portion retained by CNE Energy. The original DPUC decision required SCG to petition the DPUC by July 1, 2008, for an 6 Notes to Condensed Combined Financial Statements Connecticut Energy Corporation and CTG Resources, Inc. adjustment to the allocation of revenues for the second 10 years of the Agreement. The DPUC issued a decision on April 1, 2009, reducing the annual revenue allocation to CNE Energy for the remaining term of the Agreement. Based on its estimate of undiscounted cash flows for the remaining years, CNE Energy determined that the combined $7.1million carrying amount of the contract interest and valuation adjustment was not recoverable, and impaired the entire net carrying amount. In addition, because substantially all of its economic activity is derived from the Bridgeport contract, CNE Energy also impaired $0.2 million of net goodwill in 2009. The combined pretax impairments totaling approximately $7.3 million are included in depreciation and amortization on the statement of operations. The total after-tax effect of the impairments is approximately $4.7 million. Liquidating dividends: During 2010 CEC has declared and paid liquidating dividends to Iberdrola USA as follows: $18 million declared in March and paid in April, $18 million declared and paid in June, and $29.55 million declared and paid in September. CEC also declared and paid liquidating dividends of $37.3 million in 2009. The liquidating dividends are being paid to flow the tax benefits of CNE Energy’s investment in wind farms to Iberdrola USA. Note 2. Other (Income) and Other Deductions Three Months Nine Months Periods ended September 30, 2010 2009 2010 2009 (Thousands) Interest and dividend income $ ) $ ) $ ) $ ) Carrying costs on regulatory assets ) Gain on weather derivative - - ) - Equity in partnership interest ) Gain on sale of Capitol Area System - - - ) Life insurance credit - - ) - Miscellaneous ) Total other (income) $ ) $ ) $ ) $ ) Civic donations $
